DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vuillemin (2014/0373550)
	With respect to Claim 1, Vuillemin teaches an engine (Figures 1-3, #1) noise reduction system (7/8/9, [0002]), comprising: a noise reduction fluid source (defined by pressurized air feed system, not depicted – [0027]; and at least one microjet (8/9) (i) placed at an axial location downstream from a nozzle exit (6) of an engine (1), (ii) placed on at least one of a center body (7) of the engine (1) or an injection tube on an axis or a centerline of the engine, and (iii) configured to asymmetrically inject a noise reduction fluid from the noise reduction fluid source into a jet flow of the engine ([0046]-[0047]).  
	With respect to Claim 2, Vuillemin teaches wherein the engine (1) is a jet engine.  
	With respect to Claim 3, Vuillemin teaches wherein the at least one microjet (8/9) includes four microjets ([0040]).  
	With respect to Claim 4, Vuillemin teaches wherein the four microjets (8/9) are about 90 degrees apart in a plane at the axial location ([0040]).  
	With respect to Claim 5, Vuillemin teaches wherein the four microjets (8/9) are asymmetric microjets ([0040], [0046]-[0047]).  
	With respect to Claim 6, Vuillemin teaches wherein the at least one microjet (8/9) is configured to inject the noise reduction fluid in a direction that is normal with respect to the jet flow (clearly seen in Figure 3 at 90° location – [0041]).  
	With respect to Claim 7, Vuillemin teaches wherein the at least one microjet (8/9) has a circular shape (circular shape of perforation #8 defining microjet clearly seen in Figures 1-2).  
	With respect to Claim 8, Vuillemin teaches wherein the at least one microjet (8/9) is concentric with the engine (1).  
	With respect to Claim 9, Vuillemin teaches wherein the at least one microjet (8/9) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (clearly seen in Figure 1 and 3, [0041]).  
	With respect to Claim 10, Vuillemin teaches wherein the noise reduction fluid includes a high momentum fluid (note that the fluid is pressurized air - [0026]).  
	With respect to Claim 11, Vuillemin teaches a jet engine (Figures 1-3, #1) noise reduction system (7/8/9, [0002]), comprising: at least one jet engine (1); and at least one microjet (8/9) (i) placed at an axial location downstream from a nozzle exit (6) of the at least one jet engine (1), (ii) placed on at least one of a center body (7) of the engine (1) or an injection tube on an axis or a centerline of the engine, and (iii) configured to asymmetrically inject a noise reduction fluid into a jet flow of the at least one jet engine (1) ([0046]-[0047]).  
	With respect to Claim 12, Vuillemin teaches wherein the at least one microjet (8/9) includes four microjets placed about 90 degrees apart in a plane at the axial location ([0040]).  
	With respect to Claim 13, Vuillemin teaches wherein at least one microjet (8/9) is configured to inject the noise reduction fluid in a direction that is normal with respect to a jet flow of the jet engine (1) (clearly seen in Figure 3 at 90° location – [0041]).  
	With respect to Claim 15, Vuillemin teaches wherein the at least one microjet (8/9) is configured to inject the noise reduction fluid in a non-parallel direction with respect to the jet flow (clearly seen in Figure 1 and 3, [0041]).  
	With respect to Claim 16, Vuillemin teaches wherein the noise reduction fluid includes a high momentum fluid (note that the fluid is pressurized air - [0026]).  
	With respect to Claim 17, Vuillemin teaches method for reducing noise from a jet engine (Figures 1-3, #3), comprising: providing at least one microjet (8/9)placed on at least one of a center body (7) of the jet engine (1) or an injection tube on an axis or a centerline of the jet engine; and asymmetrically injecting a noise reduction fluid into a jet flow of the jet engine (1) at an axial location downstream from a nozzle exit (6) of the jet engine (1) ([0046]-[0047]).  
	With respect to Claim 18, Vuillemin teaches wherein the at least one microjet (8/9) includes four microjets ([0040]).  
	With respect to Claim 19, Vuillemin teaches wherein the four microjets (8/9) are about 90 degrees apart in a plane at the axial location ([0040]).  
	With respect to Claim 20, Vuillemin teaches wherein the asymmetrically injecting ([0046]-[0047]) the noise reduction fluid includes asymmetrically injecting the noise reduction fluid in a direction that is normal with respect to the jet flow (clearly seen in Figure 3 at 90° location – [0041]).    
	With respect to Claim 21, Vuillemin teaches wherein the at least one microjet (8/9) is configured to inject the noise reduction fluid radially outward from the center body (7) or the centerline or the axis (clearly seen in Figures 1 and 3).  
	With respect to Claim 22, Vuillemin teaches wherein the at least one microjet (8/9) is configured to inject the noise reduction fluid radially outward from the center body (7) or the centerline or the axis (clearly seen in Figures 1 and 3).  
	With respect to Claim 23, Vuillemin teaches wherein the noise reduction fluid is radially injected radially outward from the center body (7) or the centerline or the axis (clearly seen in Figures 1 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vuillemin (2014/0373550).
	With respect to Claim 14, Vuillemin is relied upon for the reasons and disclosures set forth above.  Vuillemin fails to explicitly teach wherein at least one jet engine has a serrated edge.  However, Vuillemin does teach that it is well known in the prior art to employ the use of chevrons (i.e. a serrated edge) installed on a primary nozzle of a jet engine for the purpose of further reducing noise, as Vuillemin states that the chevrons are “”fairly effective from an acoustic standpoint ([0006]).”  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Vuillemin, with the prior art chevron teachings of Vuillemin, in order to further reduce noise emitted by the jet engine.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Vuillemin to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837